Title: To James Madison from William Willis, 7 September 1803 (Abstract)
From: Willis, William
To: Madison, James


7 September 1803, Barcelona. “I have been much afflicted with many anonymous letters some of them very threatning. But I am more at a loss respecting your private favor of the 28th of May than any other.” Has heard nothing of the letter’s subject from the American officers, including Captain Rodgers, who visited here. “These things seem very strange to me … but I am still prepar’d to meet the arrest and am confident that I shall make my innocence appear.… the accusation is … the mo⟨re⟩ painfull to me, as I have neglected my own interest to serve that of my Country.”
Captain Rodgers of the John Adams left Barcelona “four days ago” convoying six American merchant vessels and the Tripolitan ship long blockaded at Gibraltar. “A large frigate pass’d in Sight of this Port Suppos’d to be the Commodore Morris and yesterday the Nautilus schooner pass’d here in Search of Captain Rogers.” Has “Little or no News here of note.” “There is a British Ship of the line at Anchor in this road” from the Toulon squadron. The British and French have “10 Sail of the line” each at Toulon. Adds in a postscript that he is informed that the Madrid consulship is vacant. As he has no doubt of being able to prove his innocence and as he feels “sufficiently recoverd from the effects of the Medecine to undertake that affair,” he solicits the office. “I would … be ready to take charge of this office if the Executive should think me worthy of it and as there is a salary annexd to it it would make me some compensation for the losses I have sustained.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; docketed by Wagner.



   
   See Willis to JM, 9 Aug. 1803 (second letter), and n. 1.



   
   A full transcription of this document has been added to the digital edition.

